       Case 2:18-cv-01630-JFC-PLD Document 83 Filed 03/10/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DAYLAN MCLEE,                              )
                                            )     Civil Action No. 18-1630
                          Plaintiff,        )
                                            )     Senior District Judge Joy Flowers Coni
                     v.                     )     Magistrate Judge Patricia L. Dodge
                                            )
 DALE BROWN, JAMES PIERCE,                  )
 ADAM SIKORSKI and KIP                      )
 YAROSH,                                    )
                                            )
                          Defendants.

                                       MEMORANDUM ORDER

       Currently pending before the court are a motion for summary judgment (ECF No. 40)

filed by plaintiff Daylan McLee (“McLee”) and a motion for summary judgment (ECF No. 43)

filed by defendants Dale Brown, James Pierce, Adam Sikorski, and Kip Yarosh (collectively

“defendants”). Both Motions were referred to a United States Magistrate Judge in accordance

with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Rule 72 of the Local Rules for

Magistrate Judges.

       On February 19, 2021, the magistrate judge filed a Report and Recommendation

(“R&R”) (ECF No. 82) wherein she recommended that both motions for summary judgment be

denied. The parties were served with the R&R and advised that the deadline to file written

objections to it was March 5, 2021. As of today, no objections have been filed. Accordingly, the

following Order is now entered.

                             AND NOW, this 10th day of March 2021,

       IT IS HEREBY ORDERED that the R&R (ECF No. 133) is adopted as the opinion of

the Court.
       Case 2:18-cv-01630-JFC-PLD Document 83 Filed 03/10/21 Page 2 of 2




       IT IS FURTHER ORDERED that the motion for summary judgment (ECF No. 40)

filed by McLee is HEREBY DENIED;

       IT IS FURTHER ORDERED that the motion for summary judgment (ECF No. 43)

filed by defendants is HEREBY DENIED; and

       IT IS FURTHER ORDERED that a telephonic status conference is scheduled before

the undersigned judge for March 24, 2021, at 1:45 p.m. The court via email will provide the

parties the dial-in information for the telephonic status conference.

                                                              IT IS SO ORDERED.

                                                              /s/ Joy Flowers Conti
                                                              Joy Flowers Conti
                                                              Senior United States District Judge




                                                 2
